DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 1/13/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection  of claims 1-19 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 3/17/2021.
The application has been amended as follows: 

Claim 15. (Currently amended) A system comprising:

	an audio encoder according to claim 9 for encoding one or more input audio object signals by acquiring one or more downmix signals indicating a downmix of the one or more input audio object signals, by acquiring first parametric side information on the at least one audio object signal, and by acquiring second parametric side information on the at least one audio object signal, wherein the frequency resolution of the second parametric side information is higher than the frequency resolution of the first parametric side information, and

	an audio decoder , wherein the un-mixed audio signal comprises a plurality of un-mixed audio channels, wherein the audio decoder comprises:
	
an un-mixing-information determiner for determining un-mixing information for a downmix signal by receiving the first parametric side information on the at least one audio object signal with a first frequency resolution and by receiving the second parametric side information on the at least one audio object signal with a second frequency resolution being greater than the first frequency resolution, and

an un-mix module for applying the un-mixing information on the downmix signal, indicating a downmix of at least one audio object signal, to generate an un-mixed audio signal comprising the plurality of un-mixed audio channels,

wherein the un-mixing-information determiner is configured to determine the un-mixing information using the first parametric information and the second parametric information to acquire modified parametric information, such that the modified parametric information comprises a frequency resolution which is greater than the first frequency resolution,

wherein the audio decoder is implemented using a hardware apparatus or using a computer or using a combination of a hardware apparatus and a computer.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the un-mixing information determiner, unmix module, of claim 1; downmix unit, parametric-side-information generator of claim 9; audio decoder, unmixing information determiner and un-mix module of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-19 are allowed.
Independent claims 1,9 16 and 17 are allowed because the cited art to Hellmuth relates to first audio information and to second audio information. However Hellmuth does not disclose that the second audio information would exhibit a frequency resolution that is greater than a frequency resolution of the first audio information. Hellmuth does not disclose the feature of claim 1: receiving second parametric side information on the at least one audio object signal with a second frequency resolution being greater than the first frequency resolution. 11 110971-8858.US01/150996693.1Neuendorf, relates to an audio encoder illustrated in Fig. 11. Neuendorf 12 110971-8858.US01/150996693.1Application Serial No. 14/678,643 Attorney Docket No.: 110971-8858.US01Neuendorf does not disclose modified parametric information generated from first parametric information and from second parametric information, wherein the modified parametric information would have a frequency resolution greater than a frequency resolution of the first parametric information.
Therefore, as the cited prior art, alone or in combination, does not provide a pointer to the distinguishing features of claims 1, 9, 16 and 17 is non-obvious in view of the cited prior art. 
The dependent claims 2-8, 10-15 and 18-19 depend directly or indirectly from the claims that have been discussed. Therefore, those claims are deemed patentable for the reasons given above. In addition, each of the dependent claims separately introduces features that independently render the claim patentable. However, due to the fundamental differences already identified, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
New search was made and art was found to Oh U.S. PAP 2010/0087938 A1 which teaches “enhanced object level information or enhanced object correlation information according to a high time resolution or high frequency resolution”, see par. [0074] however it is silent with regards second audio information which would exhibit a frequency resolution that is greater than a frequency resolution of the first audio information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656